DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10/14/22 is acknowledged.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. as anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over Sale et al (US 2002/0113006).
Fig. 3 of Sale is copied herein with some annotations. As is clearly seen, type V [0062] of Sale anticipates claim 1. Membrane is nylon or polyethersulfone as in claim 6 [0020]. Membrane thicknesses fall in the claim 7 range – Table 1.  Made by phase separation of phase inversion as in claim 8 [0022]; [0054]. Claim 9 only recite a filter having the membrane; no added structure – anticipated.


    PNG
    media_image1.png
    321
    768
    media_image1.png
    Greyscale

Regarding claim 2, The membrane in Sale can have a centerline or middle line, and the minimum pore sizes in first and second regions are between the sides and the middle line. 
Minimum pore sizes in claim 3: while Sale does not explicitly teach the claimed pore size range, the teaching of the microporous pore size for filtration in [0003], [0004] and control of reliable pore size and thickness in [0007] provides to one of ordinary skill in the art to arrive at the pore sizes in regions A and C of fig. 3 of Sale - obvious. 
Regarding claim 5, the ratio D between zone B and a pore size in zones A or B of Sale, fig. 3, would have been obvious to one of ordinary skill to be >5, since a significantly larger pore size would afford higher permeation rate and retention rate as required in [0062]. Sale teaches that the actual pore sizes and thicknesses can be “reliably discrete” [0016]. Such pore sizes can be optimized as well to strike a balance between the support strength and flow rate.

Claim(s) 1-9 are rejected under 35 U.S.C. as anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over Kools et al (US 7,208,200).
Kools teaches multicast asymmetric membranes as claimed. Material is polyethersulfone – claim 11; col. 7 lines 50-55. Kools teaches two-layer membrane with two inversely asymmetrical layers – the hourglass type (col. 8 lines 32-35). This structure would be as claimed in the claims: their junction would be the center line. top third and bottom third would be of smaller pore size with minimum pore size regions in the depth, and the middle region being of larger pores. Pore size ranges are given in col. 8 lines 21-24 as microporous – 0.01-10 microns. Ratio of pore sizes can be deciphered from col. 8 lines 48-55, and can be >5. Thickness of membrane is 50-200 microns: col. 9 line 60. Made by phase inversion. Filter claim 9 has no added structure. Thus claims are anticipated by Kool. For claim 4, one could argue that there is no strict teaching that the minimum pore region is a third of the distance from the surface(s). But then, applicant’s disclosure for claim 4 is not so specific either: see [0086] wherein the description is “… the first minimum pore size is at a location between [emphasis] the first surface and a depth of one third of the thickness from the first surface, the second minimum pore size is at a location between the second surface and a depth of one third of the thickness from the second surface, and the average pore size of the third thickness region is measured at the middle third of the thickness.” This also would only amount to a slight change in dimensions or location, which would have been obvious – see MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777